Citation Nr: 0920955	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for muscle damage of 
the left leg.

2.  Entitlement to service connection for nerve damage of the 
left leg.

3.  Entitlement to service connection for nerve damage of the 
left hand.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in December 2006 and July 
2007.

In March 2009, the Veteran had a hearing at the RO before the 
Veterans Law Judge whose signature appears at the end of this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran seeks entitlement to service connection for 
chronic obstructive pulmonary disease, muscle damage of the 
left leg, and for nerve damage of the left hand and left leg.  
He contends that they are the result of burns and/or smoke 
inhalation suffered in service or that they are proximately 
due to or have been aggravated by a service connected  
disability.  Therefore, he maintains that service connection 
is warranted on direct and secondary bases.  38 U.S.C.A. 
§ 1110 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 
(2008).  After reviewing the record, the Board finds that 
there may be outstanding evidence which could support his 
claim.  Accordingly, further development of the record is 
warranted.

Service connection is currently in effect for burn scars of 
both legs, evaluated as 10 percent disabling; burn scars of 
the left ear and nose, evaluated as 10 percent disabling; 
burn scars of the left hand, evaluated as 10 percent 
disabling; post-operative scars of a skin graft taken from 
the Veteran's abdomen, evaluated as noncompensable; and 
carcinoma of the skin of the Veteran's nose, associated with 
the burn scars on his left ear and nose, evaluated as 
noncompensably disabling.

In August 2006, the Veteran was examined at the VA Medical 
Center in Erie, Pennsylvania to determine the nature and 
etiology of any peripheral nerve abnormality.  As part of the 
examination, he was to be scheduled for electromyographic 
studies to evaluate his peripheral nerves.  However, the 
electromyographic report is not associated with the claims 
folder.

In March 2007, the Veteran's longtime treating physician, 
John J. Sutton, M.D., and Van W. Johnson, M.D., an orthopedic 
surgeon, reported that the Veteran had chronic obstructive 
pulmonary disease which was likely as not the result of 
injuries sustained when he was trapped in a burning building 
in service.  Neither physician offered a rationale for his 
conclusion, and Dr. Johnson's records have not been requested 
for association with the claims folder.  

In reviewing the claims file, the Board notes that the 
Veteran has not been examined by VA to determine the nature 
and etiology of any respiratory disability found to be 
present.

In light of the foregoing, further development of the record 
is warranted prior to further consideration by the Board.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Erie VA Medical 
Center furnish the report of the 
electromyographic studies, scheduled in 
conjunction with the appellant's August 
2006 VA examination.  If those studies 
were not performed, schedule the Veteran 
for those studies.  

Thereafter, return the results to the 
examiner who performed the August 2006 VA 
peripheral nerve examination.  Request 
that he review the claims folder, 
including the electromyographic report.  
Then, the examiner is to render a 
diagnosis as to the nature of any 
neurologic disability affecting the 
Veteran's left hand and/or left leg.  The 
examiner must also opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that a left hand and/or 
left leg nerve or muscle disorder is 
related to the in-service burn accident?  
The examiner must also opine whether it 
is at least as likely as not that any 
left hand and/or left leg nerve or muscle 
disorder is caused or aggravated by any 
service-connected disability.  A complete 
rationale must be provided for any 
opinion offered.

If the examiner who performed the August 
2006 neurological examination is no 
longer available, schedule the veteran 
for a new neurologic examination to 
determine the nature and etiology of any 
left hand and left leg neurologic and 
muscle disability.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder, and a copy 
of this remand, must be made available to 
the examiner for review in conjunction 
with the examination. 

If a left hand or leg neurologic or 
muscle disability is diagnosed the 
examiner must opine, with full rationale, 
whether it is at least as likely as not 
that the disability is related to the in-
service burn accident.  The examiner must 
also opine whether it is at least as 
likely as not that any left hand and/or 
left leg nerve or muscle disability is 
caused or aggravated by any service-
connected disability.  A complete 
rationale must be provided for any 
opinion offered.

2.  Request the Veteran's clinical 
records, dated from November 1953 to the 
present, directly from Van W. Johnson, 
M.D.  Such records should include, but 
are not limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, clinical records, 
doctor's notes, nurse's notes, and 
prescription records.  Request that the 
Veteran provide any such records he may 
have in his possession.  A failure to 
respond or a negative response to any 
request must be noted in writing and 
associated with the claims folder.  If 
the requested records are unavailable, 
notify the Veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b) (West  2002 and 
Supp. 2008); 38 C.F.R. § 3.159(e) (2008).

3.  Thereafter, schedule the veteran for 
a respiratory examination to determine 
the nature and etiology of any diagnosed 
respiratory disability.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  The claims folder, and a copy 
of this remand, must be made available to 
the examiner for review in conjunction 
with the examination.  If a respiratory 
disability is diagnosed, the examiner 
must render an opinion, with full 
rationale, as to whether it is at least 
as likely as not that any respiratory 
disorder is the result of disease or 
injury incurred in or aggravated by 
service.  This includes, but is not 
limited to, any respiratory trauma 
sustained in a December 1952 flamethrower 
explosion.  The examiner should address 
the opinions presented by Drs. Johnson 
and Sutton.

4.  When the foregoing actions have been 
completed, undertake any other indicated 
development. Then readjudicate the issues 
presented.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim.  The consequences of failure to 
report for a VA examination, without good cause, may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2007).  

In the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The veteran need take no action unless he is notified to do 
so.  However, he has the right to submit any additional 
evidence and/or argument on the matters the Board has 
remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

